Citation Nr: 1522893	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a neck injury with radiculopathy of the left shoulder and arm, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia patella, left knee, currently evaluated as 10 percent disabling for instability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The November 2009 rating decision denied increased ratings for the neck and left knee disabilities, and denied entitlement to service connection for a right knee disability.  A notice of disagreement was received in August 2010, a statement of the case was issued in December 2012, and a substantive appeal was received in January 2013.

The July 2012 rating decision denied entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  A notice of disagreement was received in August 2012, a statement of the case was issued in December 2012, and a substantive appeal was received in January 2013.

The issues of entitlement to service connection for a right knee disability and entitlement to compensation under 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's residuals of a neck injury with radiculopathy of the left shoulder and arm is not manifested by forward cervical flexion to 15 degrees or less or favorable ankylosis of the entire cervical spine or by cervical radiculopathy.

2.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's degenerative joint disease of the left knee is not manifested by limitation of flexion to at least 30 degrees, limitation of extension to at least 10 degrees, ankylosis, dislocation of semilunar cartilage, symptomatic removal of semilunar cartilage, malunion of the tibia and fibula, or genu recurvatum.

3.  Even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's left knee chondromalacia patella is manifested by no more than slight recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 20 percent for residuals of a neck injury with radiculopathy of the left shoulder and arm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2014).

2.  The criteria for assignment of a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258-5263 (2014).

3.  The criteria for assignment of a rating in excess of 10 percent for left knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a September 2009 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claims of entitlement to increased ratings.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and his identified available private medical records.

The RO arranged for the Veteran to undergo VA examinations in October 2009 and October 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

During the June 2013 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2014); see also 38 C.F.R. § 3.400(o)(2) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Before considering whether increased ratings are warranted in this case, the Board must first determine the pertinent period for this appeal.  Prior to the November 2009 rating decision, the RO issued a rating decision in September 2007 that denied increased ratings for the three issues that are currently on appeal.  The Veteran did not file a notice of disagreement within one year of the rating decision.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014).

Regarding the finality of an RO rating decision, the Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid notice of disagreement with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).

Accordingly, the Board must assess any evidence submitted during the one-year period following the September 2007 rating decision and make a determination as to whether it constitutes new and material evidence relating to that claim.

In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b).  Id. at 1304.  Thus, "new" evidence means existing evidence not previously submitted to agency decision makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has reviewed the evidence from the one-year period following the September 2007 rating decision to determine whether any of this evidence may be considered new and material for the purpose of preventing the September 2007 rating decision from having become final for any of the three increased rating claims currently on appeal.  The Veteran did not submit any pertinent personal statements or private medical records during that period.  The Board has also reviewed the VA medical records that were generated during the one-year period following the September 2007 rating decision.  The Board observes that the neck and left upper extremity radiculopathy disability is rated based on limitation of motion of the neck and on the degree of radiculopathy symptoms in the left upper extremity, while the left knee disability is rated based on limitation of motion and instability.  The Board finds that none of the VA medical records generated from September 12, 2007, through September 11, 2008, contain material findings that pertain to those relevant rating criteria.  Therefore, new and material evidence has not been received for the increased rating issues on appeal.  The Board thus finds that the September 2007 rating decision is final, and that this claim arises from the left knee claim that was submitted in August 2009 and the neck claim that was submitted in September 2009.

A.  Cervical Spine Disability with Radiculopathy of the Left Shoulder and Arm

The Veteran has claimed entitlement to an increased rating for residuals of a neck injury with radiculopathy of the left shoulder and arm.  This disability is currently rated 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  

Diagnostic Code 5237 assigns ratings for degenerative arthritis of the spine pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when forward cervical flexion is greater than 15 degrees but not greater than 30 degrees; when the combined range of motion of the cervical spine not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is warranted when forward cervical flexion is to 15 degrees or less; or when there is favorable ankylosis of the entire cervical spine. 

A 40 percent evaluation is in order for unfavorable ankylosis of the entire cervical spine.

These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

Turning to the evidence of record, the Veteran underwent a VA examination in October 2009.  The resulting examination report notes that the Veteran reported pain in the cervical area with radiation into the right arm and shoulder.  He reported that he puts his right arm above and behind his head to relieve pain in the neck and cervical area.  He reported that his left index finger and thumb are numb in the morning and resolve as the day progresses.  He reported that he does not treat his neck.  He reported that, on flare-up, he cannot wear a motorcycle helmet, and that he has trouble with cervical motion when driving his truck.  

On examination, no soft tissue, bony tenderness, or deformity of the cervical spine was noted.  Tenderness was noted overlying the right levator scapula muscle along its course.  Spurling's was negative.  No muscle atrophy was present.  Upper extremity strength was 5/5 without fatigue, pain, or motion changed with repetitive testing.  Forward flexion was from 0 to 45 degrees, without pain.  Extension was from 0 to 30 degrees, without pain, and was limited by "bull neck" and obesity.  Lateral left and right flexion were from 0 to 35 degrees, with pain beginning at 35 degrees.  Left rotation was from 0 to 80 degrees, without pain.  Right rotation was from 0 to 65 degrees, with pain beginning at 65 degrees.  Cranial nerves II through XII were grossly intact.  Romberg was negative.  The Veteran was able to rock up on his heels and raise up on his toes and take several steps forward without difficulty.  Deep tendon reflexes were 2+ and symmetric.  No monofilament deficits were present bilaterally at C5, 6, 7, or 8.  In listing the diagnosis, the examiner noted that there was no evidence of cervical radicular findings.  

The Veteran also underwent a VA examination in October 2012.  The resulting examination report notes that the Veteran reported that he has constant dull, aching pain at 5 out of 10 severity and that, with excessive use, the pain increases to 8 out of 10 and becomes sharp and stabbing.  He reported that he has positional left arm and hand numbness.  He reported limitations with all activities that require the use of the neck, noting that he has difficulty turning his head, looking upwards, and reaching upwards.  He reported flare-ups in that excessive use and weather changes cause increased pain. 

On examination, forward flexion ended at 45 degrees or greater, with objective evidence of painful motion beginning at 25 degrees.  Extension ended at 45 degrees or greater, with objective evidence of painful motion beginning at 20 degrees.  Right lateral flexion ended at 25 degrees, with objective evidence of painful motion beginning at 20 degrees.  Left lateral flexion ended at 30 degrees, with objective evidence of painful motion beginning at 20 degrees.  Right lateral rotation ended at 60 degrees, with objective evidence of painful motion beginning at 40 degrees.  Left lateral rotation ended at 60 degrees, with objective evidence of painful motion beginning at 30 degrees.  The Veteran was able to perform repetitive use testing with three repetitions.  Post-test flexion and extension ended at 45 degrees or greater.  Post-test right lateral flexion ended at 25 degrees, while left lateral flexion ended at 30 degrees.  Post-test right and left lateral rotation ended at 60 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion of the cervical spine following repetitive use testing.  He had functional impairment due to less movement than normal, weakened movement, and pain on movement.  

The Veteran did not have localized tenderness or pain to palpation for the joints/soft tissue of the cervical spine.  The Veteran did not have guarding or muscle spasm of the cervical spine.  Muscle strength in the elbows, wrists, and fingers was 5/5.  The Veteran did not have muscle atrophy.  Biceps, triceps, and brachioradialis deep tendon reflexes were normal.  Sensation to light touch was decreased in the bilateral shoulders (C5) and inner/outer forearms (C6/T1), but was normal in the hands and fingers (C6-8).  The Veteran was noted to not have radicular pain or any other signs or symptoms due to radiculopathy.  The Veteran did not have any other neurologic abnormalities related to a cervical spine condition.  He did not have intervertebral disc syndrome.  He did not use any assistive devices.  The Veteran did not have any scars related to his cervical spine disability.  

It was noted that the Veteran's cervical spine disability impacts his ability to work, in that the Veteran is limited with all activities that require the use of his neck, and it noted that the Veteran reported that he can do sedentary work.  

The examiner noted an impression of cervical strain and that review of the records revealed no apparent diagnosis of cervical radiculopathy, which is supported by the October 2009 VA examination report.  The examiner noted that the current examination showed positive Phalen's which could indicate carpal tunnel syndrome as a source of some of his complaints.  

At his June 2013 Board hearing, the Veteran testified that he has neck problems every day.  He has difficulty turning his head left and right.  He reported that there are days when it is worse than others, but that does not occur too often.  He reported that he has aches and pains that occur when he sits for a long time, such as when he is driving for long periods of time and starts to lose the use of his left arm.  He reported that he sometimes has trouble sitting down in the morning.  

Review of the VA medical records reveals no additional or contradictory complaints or findings.  

Based on the above, the Board finds that entitlement to a rating in excess of 20 percent is not warranted for any period contemplated by this appeal.  As noted above, entitlement to an increased rating is warranted when forward flexion is to 15 degrees or less, or when there is ankylosis.  In the case at hand, cervical flexion exceeds 15 degrees, even when taking into account functional impairment caused by factors such as pain, weakness, fatigability, and incoordination.  Repetitive use testing did not show additional functional loss that would warrant a higher rating.  Also, the Veteran reported that he experienced flare-ups caused by "excessive" use and the weather.  To the extent he may have been experiencing a flare-up during the examination, then the examination findings capture the severity of the disability during such flare-ups.  To the extent that the Veteran may not have been experiencing a flare-up during the examination, then common sense dictates that the examiner would have to resort to speculation to assess the degree to which the Veteran experiences any additional range of motion loss during such flare-ups.  In this regard, the Board notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  
Common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  The Board must therefore find that a rating in excess of 20 percent is not warranted under Diagnostic Code 5237.

The Board has considered whether a separate compensable rating is warranted for any neurological impairment that is associated with the cervical spine disability.  The Board finds, however, that such a rating is not warranted.  The Board has reviewed and acknowledges the Veteran's reports of upper extremity symptomatology, including reports of morning numbness in his index finger and thumb.  The Board notes, however, that both the October 2009 and October 2012 VA examination reports expressly note that the Veteran does not have a disability manifested by cervical radiculopathy.  The October 2012 examiner suggests that the Veteran's reported neurological symptomatology may be due to carpal tunnel syndrome, but he has expressly found that the Veteran does not have neurological symptomatology related to his service-connected neck disability.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his current upper extremity symptomatology and his cervical spine disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while the Veteran is competent to report on numbness in his fingers, and credibly believes that these symptoms are due to his neck disability, the competent and credible medical evidence outweighs the Veteran's lay reports.  The VA examiner has the expertise to discern whether the Veteran's complaints are actual neurological impairment due to the neck disability.  The VA examiner essentially found no such relationship.  Therefore, a separate rating for neurologic abnormality is not warranted.  

In so finding, the Board acknowledges that the Veteran is service-connected for "residuals of a neck injury with radiculopathy of the left shoulder and arm."  At this time, however, no cervical radiculopathy has been found, while symptoms that a layperson may confuse for cervical radiculopathy have been attributed by a competent medical professional to another cause.  Thus, the Veteran is not entitled to a separate compensable rating. 

The Board has considered whether the Veteran is entitled to a staged rating.  However, at no time during the pendency of this appeal has the Veteran's service-connected residuals of a neck injury with radiculopathy of the left shoulder and arm been productive of symptomatology associated with an evaluation in excess of 20 percent.  As such, a staged rating is not warranted.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a rating in excess of 20 percent for residuals of a neck injury with radiculopathy of the left shoulder and arm must be denied.

B.  Left Knee Disabilities

The Veteran is in receipt of separate 10 percent ratings for left knee disabilities.  He has received a 10 percent rating for chondromalacia patella, manifested by instability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  He has received a separate 10 percent rating for degenerative joint disease of the left knee, manifested by limitation of flexion, under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  He essentially contends that higher ratings are warranted.  

Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).

The Rating Schedule provides that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Turning to the relevant evidence of record, a June 2009 VA medical record notes that the Veteran reported severe knee pain that worsened when he got out of his truck.  He had difficulty walking across the parking lot.  He had a small effusion on the left.  On examination, there was +1-2 effusion.  There was medial knee pain and mild patellar grind.  Lachman and McMurray were negative.  Range of motion was full, and there was minimal pain with varus and valgus force.  

A July 2009 VA medical record notes that the Veteran's knee had no obvious effusion about the joint space.  There was significant presence of Baker's cyst to the posterior patellar fossa area.  The Veteran extended to 0 degrees bilaterally and flexed to 120 degrees.  There was no obvious instability to varus/valgus or anterior/posterior drawer positioning.  McMurray was negative.  He did have a bit of crepitation about the patella as he went from flexion to extension.  Strength was intact throughout.  There was no significant distal lower extremity edema.

Another July 2009 VA medical record reflects that the Veteran had just been fitted for wraparound hinged knee braces.  Another record from this date notes that the Veteran had no obvious redness or effusion.  He extended to approximately 0 degrees and flexed to approximately 120 degrees.  There was no obvious instability to the knees.  They were markedly tender about the medial joint line spaces.  

The October 2009 VA examination report notes that the Veteran received cortisone injections in 2009 with excellent relief of his symptoms.  The Veteran reported experiencing left knee pain, swelling, giving away, and weakness, and that his knee has buckled and he has fallen getting into and out of his truck.  He reported that flare-ups occur when climbing and squatting, and on stairs.  In July 2009, he began using a knee brace.  With respect to the effect on occupational activities, it was noted that his left knee disability limits kneeling, squatting, and climbing into his truck, but he is able to perform his regular job.  

On examination, the Veteran's extremities were properly aligned and grossly symmetric.  Muscle mass, tone, and strength were symmetric, with strength at 5/5 without fatiguing or lack of endurance after continuous resistance greater than gravity.  There was no clubbing, cyanosis, or pedal edema.  Joint examination was within normal limits with manipulation, with no calluses or eversion of the heels.  Flexion of the left knee was to 110 without pain and was limited by obesity.  Extension was to 0 degrees without pain.  Medial joint line tenderness was present.  No swelling or effusion was present.  Ligaments and cartilage were well intact to appropriate stress vectors, except that the left medial collateral ligament (MCL) revealed grade II laxity at full extension with valgus stress.  Patellar grind test was positive.  

A December 2009 VA medical record notes knee range of motion from 0 to 130 degrees.  There was no instability on anterior, posterior, medial, and lateral stress testing.  Lachman's and McMurray tests were negative.  There was some developing varus deformity on the left knee.  Some crepitus was noted.  

An April 2010 VA medical record notes that the Veteran's left knee locks up on ambulation and that there is increased laxity of the left knee.  

A January 2011 VA medical record notes that the Veteran had varus deformity and nearly full extension of the left knee on examination.  

The October 2012 VA examination report notes that the Veteran reported that pain is usually dull and aching and 5 out of 10 in severity, and that it occurs daily for 15 minutes to three hours.  It is occasionally sharp with certain movements.  He takes Advil over-the-counter and uses Bengay as needed.  He reported he cannot do heavy lifting due to his left knee disability.  He reported that flare-ups impact the function of the knee, as excessive use or weather changes cause increase in pain.  On range of motion testing, flexion was to 130 degrees with objective evidence of painful motion beginning at 110 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, with flexion to 130 degrees and extension to 0 degrees.  The Veteran did not have additional limitation in range of motion following repetitive-use testing.  He did not have any functional loss or impairment of the knee, but he did have weakened movement and pain on movement.  

There was no tenderness or pain to palpation for the joint line or soft tissues.  Muscle strength was 4/5 (active movement against some resistance) on flexion and was 5/5 (normal strength) on extension.  Left knee anterior instability, posterior instability, and medial-lateral instability testing were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have shin splints, stress fracture, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had had a left meniscectomy in 1993 and had no residuals.  The Veteran had not had a total left knee joint replacement.  He had no other residual signs and/or symptoms due to arthroscopic or other knee surgery.  He had no surgical scars or other pertinent findings.  It was noted that he occasionally uses a neoprene sleeve.  There was no x-ray evidence of patellar subluxation.  The examiner found that the Veteran's left knee disabilities affect his ability to work in that he reported that he is limited with all activities which require use of his knee, but that he can do sedentary work.  

At his June 2013 Board hearing, the Veteran testified that he experiences knee pain and grinding, such as with bending down or walking.  He reported having difficulty going down stairs.  The Veteran's wife testified that the Veteran has trouble bending his knees and maneuvering.  

VA medical records otherwise reflect the Veteran has reported severe left knee pain throughout the years and that he has received several left knee injections.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's degenerative joint disease of the left knee.  Even when taking into consideration additional impairment caused by factors such as pain, weakness, fatigability, and incoordination, the Veteran's left knee disability is not manifested by limitation of flexion to at least 30 degrees (to warrant a 20 percent rating under Diagnostic Code 5260) or limitation of extension to at least 10 degrees (to warrant a 10 percent rating under Diagnostic Code 5261).  Repetitive use testing did not show additional functional loss that would warrant a higher rating.  Also, the Veteran reported that he experienced flare-ups caused by "excessive" use and the weather.  To the extent he may have been experiencing a flare-up during the examination, then the examination findings capture the severity of the disability during such flare-ups.  To the extent that the Veteran may not have been experiencing a flare-up during the examination, then common sense dictates that the examiner would have to resort to speculation to assess the degree to which the Veteran experiences any additional range of motion loss during such flare-ups.  In this regard, the Board notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  
Common sense dictates that it would be infeasible for an examiner to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups to the requisite degree of medical certainty if the Veteran is not currently experiencing a flare-up.  Crucially, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  
  
The Board has also considered whether a rating in excess of 10 percent would be warranted under any of the other diagnostic codes that are applicable to knee disabilities.  Knee disabilities are rated under 38 C.F.R. § 4.71, Diagnostic Codes 5256 through 5263.  In the absence of ankylosis, a rating under Diagnostic Code 5256 is not warranted.  In the absence of evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, a rating under Diagnostic Code 5258 is not warranted.  In the absence of evidence of symptomatic removal of semilunar cartilage, a rating is not warranted under Diagnostic Code 5259.  The 2012 VA examiner indicated that the Veteran had no residuals of the 1993 meniscectomy other than degenerative joint disease which is evaluated under Diagnostic Code 5003 for painful range of motion.  The Veteran is in receipt of a 10 percent rating for painful limited range of motion.  It would constitute an impermissible pyramiding of benefits to compensate the Veteran under Diagnostic Code 5003-5260 and Diagnostic Code 5259 for the same symptoms.  See 38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In the absence of tibia and fibula impairment, a rating is not warranted under Diagnostic Code 5262.  In the absence of genu recurvatum, a rating is not warranted under Diagnostic Code 5263.

The Board also finds that a rating in excess of 10 percent for chondromalacia patella, based on instability, is not warranted under Diagnostic Code 5257.  Specifically, the Board finds that the vast majority of the above medical evidence expressly finds no instability or subluxation.  The October 2009 examination report found grade II laxity, but only at full extension with valgus.  The Board finds that this corresponds most closely with slight instability, and therefore warrants a 10 percent rating but no higher.

The Board has considered whether the Veteran is entitled to staged ratings.  However, at no time during the pendency of this appeal have the Veteran's service-connected left knee disabilities been productive of symptomatology associated with evaluations in excess of 10 percent.  As such, staged ratings are not warranted.  In so finding all of the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he sincerely believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of knee impairment.  


The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to ratings in excess of 10 percent for degenerative joint disease and for chondromalacia patella of the left knee must be denied.

C.  Extraschedular Evaluations

In reaching these conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected neck and left knee disabilities adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In July 2012, the Veteran's accredited representative submitted a statement reporting that the "Veteran is not claiming IU [individual unemployability] at this time.  This is submitted on behalf of veteran."  When asked at his June 2013 Board hearing how his disabilities affect his job, he testified that he has difficulty working.  When asked whether he left his past employment because of his knees and neck, he responded that "[i]t's a combination of everything."  When his representative sought to clarify with the Veteran's spouse whether the Veteran's difficulties are due to "the knees, the neck, or a combination of all," his spouse responded that "[i]t could be everything because he's just - one hurts - starts up in his neck and it moves all the way down."  

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Interference in the Veteran's ability to do work on account of the neck and left knee disabilities is shown and accounted for in the assigned disability ratings.  Unemployability due to such disabilities, however, is not suggested, and the Veteran made express contentions during the course of this appeal that he does not wish to pursue a TDIU claim.  For these reasons, the Board finds that a claim for TDIU has been raised by neither the Veteran nor by the record.


ORDER

Entitlement to an increased evaluation for residuals of a neck injury with radiculopathy of the left shoulder and arm, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for chondromalacia patella, left knee, currently evaluated as 10 percent disabling for instability, is denied.


REMAND

The Veteran has claimed entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disabilities.  He essentially contends, in part, that his left knee disabilities caused him to put more weight on his right knee, leading to degenerative joint disease and eventual right total knee replacement.  The Veteran underwent a VA examination in connection with this claim in October 2009, and the record contains an October 2009 opinion and a November 2009 addendum.  The Board finds that a remand is necessary in order to obtain an opinion on the direct service connection theory.  

In pertinent part, the October 2009 VA examiner found that the Veteran's degenerative joint disease of the right knee was the result of a 1992 (post-service) injury and subsequent medial meniscus repair.  The Board finds it necessary to obtain an addendum to this opinion that takes into consideration the indications of right knee injury in service, as it is unclear whether these were contemplated by the October 2009 VA examiner.  Also, the examiner did not specifically address aggravation.  The United States Court of Appeals for Veterans Claims (Court) held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Specifically, an October 1974 service treatment record notes that the Veteran's right knee was injured when he was hit by a car, and it notes that he had sharp knee pain.  A November 1977 service treatment record notes that the Veteran sought treatment after he flipped his bike and landed on the hood of a car and on both knees.  

A March 1980 service treatment record notes that the Veteran sought treatment for right knee swelling and pain, and noted that he has injured his knee multiple times.  He reported increased pain at night.  On examination, there was minimal edema to the right knee and pain on lateral movement of the patella.  It was noted that the Veteran "[h]as had several direct blows to knee."  The assessment was chondromalacia.  

A December 1980 service treatment record notes that the Veteran has had no problem with his knees until December 1979, when he was hit by a car.  An October 1982 service treatment record notes that the Veteran had bilateral knee crepitance, while an in-service orthopedic consultation sheet notes an assessment of (bilateral) chondromalacia patellae.  

On remand, an etiology opinion should be rendered with respect to whether any of the Veteran's current right knee disabilities is related to his military service or aggravated by the service-connected left knee disability.  This opinion should consider and discuss the service treatment records that are described herein.

The Veteran has also claimed entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, claimed as peripheral neuropathy of the bilateral lower extremities, claimed as due to VA care, or lack of proper care, during an April 2011 right total knee replacement surgery.  At his June 2013 Board hearing, the Veteran objected to the suggestion of record that his symptomatology is due to pre-diabetes.  He testified that his medical records reflect that he is not close to being pre-diabetic.  He also testified that his research indicates that diabetic neuropathy develops slowly, while his symptoms occurred suddenly.  Rather, the Veteran believes that his symptoms may be due to surgical neuropathy, which he reported could have occurred "just from laying on the table in a certain position for an extended period of time."  

The Board notes that the Veteran is a layperson, and is therefore not competent to provide a medical opinion with respect to the cause of his reported lower extremity symptomatology.  See Jandreau, supra.  There is a medical opinion of record.  The Board will seek a second medical opinion to address whether the Veteran's symptomatology may be attributable to surgical neuropathy to be rendered by a facility other than the Iowa City VA Health Care System and VA Central Iowa Health Care System.  

Finally, while these claims are on remand, any outstanding VA medical records, including those from July 2012 or later, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, to include those dated since July 2012, and associate these records with the claims folder.  

2.  Following completion of the above, obtain an addendum opinion to the October 2009 VA right knee examination.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner. 

(A) The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any right knee disability was incurred during or as a result of the Veteran's military service, or is otherwise related to service.  

In formulating this opinion, the examiner should discuss the following evidence in the Veteran's service treatment records:

a.  An October 1974 service treatment record noting that the Veteran's right knee was injured when he was hit by a car, and noting that he had sharp knee pain.  

b.  A November 1977 service treatment record noting that the Veteran sought treatment after he flipped his bike and landed on the hood of a car and on both knees.   

c.  A March 1980 service treatment record noting that the Veteran sought treatment for right knee swelling and pain, and noting that he has injured his knee multiple times.  He reported increased pain at night.  On examination, there was minimal edema to the right knee and pain on lateral movement of the patella.  It was noted that the Veteran "[h]as had several direct blows to knee."  The assessment was chondromalacia.  

d.  A December 1980 service treatment record noting that the Veteran has had no problem with his knees until December 1979, when he was hit by a car.  

e.  An October 1982 service treatment record noting that the Veteran had bilateral knee crepitance, while an in-service orthopedic consultation sheet notes an assessment of (bilateral) chondromalacia patellae.  

(B)  While the October 2009 VA examiner found that the Veteran's right knee disability was not CAUSED by the service connected left knee disability, please provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any right knee disability was AGGRAVATED by the service connected left knee disability to include as the result of any altered body mechanics on account of the left knee disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Following completion of the first instruction above, 
obtain an opinion on the Veteran's 1151 claim from a physician (M.D.) not affiliated with the Iowa City VA Health Care System and VA Central Iowa Health Care System.  The claims file [i.e. both the paper claims file and any relevant medical records contained in the electronic file(s)] must be provided to and reviewed by the examiner. 

The examiner should respond to the following:

a.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran incurred an additional disability (or permanent aggravation of the severity of the disability) either (i) as a result of the surgical procedure conducted in the April 2011 right total knee replacement or (ii) as a result of "laying on the table in a certain position for an extended period of time" as claimed by the Veteran?  In answering this question, please specifically address the treatment records.

b.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the proximate cause of the additional disability was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


